Notice of Allowance
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATUS OF THE APPLICATION
This Notice of Allowance is responsive to the communication filed under 37 C.F.R. § 1.111 on January 28, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 2–14 are now amended.
Claim 1 is now cancelled
Claims 2–14 are now renumbered by the Examiner in accordance with rule 37 C.F.R. § 1.126 and MPEP § 1302.04.
Claims 1–13, as renumbered, are allowed.
REASONS FOR ALLOWANCE
 The following is an examiner’s statement of reasons for allowance:
Compliance with 35 U.S.C. § 112(b)
Claims 1, 8, 10, 12, and 14 were rejected under 35 U.S.C. § 112(b) as indefinite for their use of subjective terminology, and the remaining claims were rejected by virtue of inheriting the above-mentioned indefinite terminology via 35 U.S.C. § 112(d). 
Therefore, in order to comply with 35 U.S.C. § 112(b) of the Patent Act, the Applicant changed the scope of the claimed invention to remove the subjective terminology identified by the Examiner. (See Response 9). Accordingly, since the claims now comply with 35 U.S.C. § 112(b), this ground of rejection is withdrawn.
Compliance with 35 U.S.C. §§ 102–103
Previously, the independent claims were drawn broadly such that they were separately anticipated by U.S. Patent Application Publication No. 2016/0291747 A1 (“Fischer”) and U.S. Patent Application Publication No. 2009/0210820 A1 (“Adachi”).
Therefore, in order to comply with 35 U.S.C. §§ 102 and 103 of the Patent Act, the Applicant narrowed the scope of the independent claims (and therefore all claims depending therefrom) to the subject matter of former claim 8. To the extent that the Applicant alleges that “any alterations are being made only to expedite prosecution,” (Response 7) the Examiner wishes to make clear to those reviewing this file wrapper that the Office previously denied the Applicant a patent under 35 U.S.C. § 102 due to Fischer and due to Adachi, and that the Applicant’s response to this rejection indeed narrowed the scope of the claims to an invention previously identified by the Office not to be disclosed in either reference.
In particular, while both references generally disclose techniques for finding a free space to display a pop-up menu as close as possible to its source, the prior art does not appear to explicitly disclose the specifically claimed combination of contingencies in the now-allowed claims, nor does there appear to be any combination of prior art that would render the Applicant’s particular combination obvious without hindsight thereof.
For these reasons, the Examiner finds that the claims have been narrowed to comply with 35 U.S.C. §§ 102 and 103, and therefore, the claims are in condition for allowance.
Comments on Reasons for Allowance
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142